Order
PER CURIAM:
Martin P. Danner appeals his conviction of four counts of the class C felony of possession of a controlled substance, following a bench trial in the Circuit Court of Harrison County, Missouri. Mr. Danner claims that the trial court erred in overruling his objection to the admission of evidence he argues was obtained as the result of an unlawful search and seizure. Finding no error, we affirm in this per curiam order and have provided the parties with a memorandum setting forth the reasons for our decision. Rule 30.25(b).